Exhibit 10.7

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated
effective as of October 30, 2008, is entered into by and among BANK OF AMERICA,
N.A., a national banking association, as Administrative Agent for itself and on
behalf of the Lenders (herein so called) now or hereafter made a party to the
Credit Agreement referenced below (in such capacity, “Administrative Agent”),
BEHRINGER HARVARD SHORT-TERM OPPORTUNITY FUND I LP, a Texas limited partnership
(“Borrower”), and BEHRINGER HARVARD 250/290 CARPENTER LP, a Texas limited
partnership (“Subsidiary Guarantor”), who agree as follows:

 

BACKGROUND

 

A.    Borrower, Subsidiary Guarantor, and Administrative Agent have executed
that certain Credit Agreement dated as of September 1, 2005, as amended by the
First Amendment to Credit Agreement (the “First Amendment”) dated as of June 30,
2006  and further amended by the Second Amendment to Credit Agreement (the
“Second Amendment”) dated as of August 30, 2008 (as so amended, the “Credit
Agreement”).  Pursuant to the terms of the Credit Agreement, Borrower has
executed and delivered to Bank of America, N.A., as a Lender, a certain
Promissory Note dated September 1, 2005, in the original principal amount of
$11,250,000.00, made payable to the order of Bank of America, N.A. (as amended
by the First Amendment and the Second Amendment, the “Note”).

 

B.    Subsidiary Guarantor also executed and delivered to Administrative Agent
that certain Guaranty Agreement dated as of September 1, 2005 (as amended by the
First Amendment and Second Amendment, the “Guaranty”).  The obligations of
Subsidiary Guarantor arising under the Guaranty are secured by, among other
things, that certain Deed of Trust, Assignment of Rents and Leases, Security
Agreement, Fixture Filing and Financing Statement dated September 1, 2005,
executed by Borrower for the benefit of Administrative Agent, on behalf of the
Lenders, recorded as Instrument No. 2005-174 01724 in the Real Property Records
of Dallas County, Texas (as amended, the “Deed of Trust”).

 

C.    The Credit Agreement, the Note, the Guaranty, the Deed of Trust, and all
other documents or instruments executed in connection therewith are hereinafter
referred to, collectively, as the “Loan Documents”.  All capitalized terms
herein shall have the meanings set forth in the Credit Agreement, unless
otherwise defined herein.

 

D.    The maturity date of the Loan is October 30, 2008 and  Borrower and
Subsidiary Guarantor have requested that Administrative Agent and the Lenders
agree to extend the maturity date of the Loan for a period of ten (10) months.

 

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, Borrower,
Administrative Agent and Subsidiary Guarantor covenant and agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.     EXTENSION OF MATURITY DATE.  Hereinafter, the term “Maturity Date” and
all other references to the maturity date of the Loan, in the Note and the other
Loan Documents shall mean August 30, 2009.  The unpaid principal balance of the
Loan, together with all accrued but unpaid interest thereon, shall be due and
payable on the Maturity Date, as extended hereby. Borrower hereby renews, but
does not extinguish, the Note and the liens, security interests and assignments
created and evidenced by the Deed of Trust and the other Loan Documents, and all
of the Loan Documents are hereby renewed and modified by extending the maturity
date thereof as set forth above.  The extension evidenced by this Agreement
shall constitute the exercise of Borrower’s extension option pursuant to
Section 1.5 of the Credit Agreement, notwithstanding that the terms of such
extension option have not been satisfied.  Borrower and Administrative Agent
hereby acknowledge that, from and after the date of this Agreement, Borrower
shall have no further right or option to extend the Maturity Date.

 

2.     FEES AND EXPENSES.  Simultaneously with the execution of this Agreement,
Borrower shall (i) pay to Administrative Agent all costs and expenses incurred
by Administrative Agent in respect of the preparation and recordation of this
Agreement; and (ii) pay to Administrative Agent, for the ratable benefit of the
Lenders, the sum of $70,312.50 (the “Extension Fee”), representing the extension
fee payable by Borrower to the Lenders in connection with the extension of the
Maturity Date of the Loan.  Borrower acknowledges and agrees that the Extension
Fee is a bona fide fee and is intended as reasonable compensation to the Lenders
for agreeing to extend the Maturity Date of the Loan.

 

3.     AMENDMENTS TO CREDIT AGREEMENT.

 

3.1   Definitions. Except with respect to terms that are defined in this
Amendment or terms used in the Credit Agreement that are redefined in this
Amendment, capitalized terms used in this Amendment shall have the meaning given
such terms in the Credit Agreement. Commencing on the date of this Amendment,
(i) the terms “Cash,” “Cash Equivalents,” and “Tangible Net Worth” are hereby
deleted from the Credit Agreement, and (ii) the following capitalized terms
shall have the meaning set forth below when used in the Credit Agreement, and to
the extent such capitalized terms are also defined in the Credit Agreement, such
definitions are amended by this Amendment:

 

“Assets” means, with respect to any Person and without duplication, (1) all real
property, together with all buildings and improvements located on such real
property, owned in whole or in part by such Person, (2) all fixtures, personal
property and equipment owned by such Person, and (3) all Liquid Assets of such
Person; provided, however, that (i) the value of real property wholly owned by
such Person shall be determined based upon the fair value of such real property,
as set forth in a Current Appraisal of such real property, (ii) the value of
real property owned, in part, by such Person shall be determined based upon the
fair value of such real property, as set forth in a Current Appraisal of such
real property, multiplied by such Person’s partial ownership interest (expressed
as a percentage of the total ownership interests in such real property), and
(iii) the value of Equity Investments in another Person shall be the fair value
of such Equity Investment (based upon a Current Appraisal of such Equity
Investment or,

 

2

--------------------------------------------------------------------------------


 

alternatively, if no Current Appraisal of such Equity Investment is available,
then based upon the fair value, without duplication and as set forth in a
Current Appraisal, of all real property owned indirectly through such Equity
Investment, multiplied by such Person’s percentage ownership interest (expressed
as a percentage of the Equity Interests owned in such other Person to the total
Equity Interests issued by such other Person). Borrower covenants and agrees
with Administrative Agent that, for purposes of determining the value of the
real property Assets of Borrower, Borrower shall obtain and deliver to
Administrative Agent Current Appraisals with respect to all real property owned
by Borrower, directly or indirectly and in whole or in part, once every twelve
(12) months; provided, however, that if as of any Test Date, Borrower has failed
to deliver to Administrative Agent a Current Appraisal for any such real
property, then the value of such real property shall be determined by
Administrative Agent in its sole discretion based upon Administrative Agent’s
assessment of relevant information readily available to Administrative Agent
regarding such real property.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Base Rate” means, on any day, a simple rate per annum equal to the LIBOR Daily
Rate.

 

“Base Rate Principal” means LIBOR Daily Rate Principal.

 

“BBA LIBOR Daily Rate” means a fluctuating rate of interest per annum equal to
the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as selected by Administrative Agent from time to time) as determined for
each Business Day at approximately 11:00 a.m. London time, two (2) Business Days
prior to the date in question, for U.S. dollar deposits (for delivery on the
first day of such interest period) with a one month term, as adjusted from time
to time in Administrative Agent’s sole discretion for reserve requirements,
deposit insurance assessment rates and other regulatory costs.  If such rate is
not available at such time for any reason, then the rate will be determined by
such alternate method as reasonably selected by Administrative Agent.

 

“Current Appraisal” means, as to any real property or Equity Investment owned by
a Person, an “as is” appraisal (or update to a prior “as is” appraisal) of such
real property or Equity Investment, as applicable, prepared by CB Richard

 

3

--------------------------------------------------------------------------------


 

Ellis, Integra Realty Resources, Inc., Cushman & Wakefield Inc., or any other
nationally recognized appraisal firm acceptable to Administrative Agent, in form
and content reasonably satisfactory to Administrative Agent, and bearing a date
no more than twelve (12) months prior to the applicable Test Date.

 

“Equity Interests” means, with respect to any Person and without duplication,
all of the shares of capital stock of (or other ownership or profit interests
in) such Person, all of the warrants, options or other rights for the purchase
or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“Equity Investment” means, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, and (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees any Liabilities of such other Person.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Guarantee” means, as to any Person and without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Liabilities or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Liabilities or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Liabilities or other obligation of the payment or performance of
such Liabilities or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the

 

4

--------------------------------------------------------------------------------


 

primary obligor so as to enable the primary obligor to pay such Liabilities or
other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Liabilities or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Liabilities or other obligation of any other Person, whether
or not such Liabilities or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Liabilities to obtain any
such Lien).  The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

 

“Liabilities” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

(a)   all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements, repurchase
agreements or other similar instruments;

 

(b)   all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)   net obligations of such Person under any Swap Transaction;

 

(d)   all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business [and, in each case, not past due for more than 60 days]);

 

(e)   all indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned (directly or indirectly or in whole or in part) or being
purchased by such Person (in the nature of indebtedness arising under
conditional sales or other title retention agreements and indebtedness secured
by a Lien on such property), whether or not such Person is personally liable for
the repayment of such indebtedness or such indebtedness shall have been assumed
by such Person or is limited in recourse;

 

(f)    capital leases and Synthetic Lease Obligations;

 

5

--------------------------------------------------------------------------------


 

(g)   all refundable advances, deposits or similar funds representing advance
payment  to such Person for good or services not yet rendered;

 

(h)   all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(i)    all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, (1) the Liabilities of any Person shall include the
Liabilities of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or a joint venturer, unless such Liabilities are expressly made
non-recourse to such Person, (2) the amount of any net obligation under any Swap
Transaction on any date shall be deemed to be the Swap Termination Value thereof
as of such date, (3) the amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date, (4) the term “Liabilities”
shall exclude the Permitted Subordinated Debt, and (5) the Liabilities for
indebtedness of such Person pursuant to clause (e) above shall, as to
indebtedness secured by a Lien on real property owned, in part, by such Person,
be determined based upon the unpaid amount of such indebtedness multiplied by
such Person’s partial ownership interest (expressed as a percentage of the total
ownership interests in such real property).

 

“LIBOR Daily Rate” means a simple rate per annum equal to the sum of the BBA
LIBOR Daily Rate plus 3.50%.

 

“LIBOR Rate Principal” means any portion of the Loan which bears interest at a
rate determined by reference to the LIBOR Daily Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Liquid Assets” means the sum of the total assets of Borrower that are cash,
cash equivalents, accounts and other highly liquid investments that are not
pledged, hypothecated, subject to rights of offset (other than pursuant to

 

6

--------------------------------------------------------------------------------


 

customary banker’s liens with respect to deposit or similar accounts not
maintained for the purpose of providing security) or otherwise restricted.

 

“Net Worth” shall mean the excess of total assets over total liabilities
(contingent or otherwise, including without limitation, declared and unpaid
distributions to partners of Borrower) determined in accordance with GAAP
(without giving effect to FASB 133 or any liability pursuant to a hedging
arrangement which is entered into to reduce or eliminate or otherwise protect
against the risk of fluctuations in prices or rates, including interest rates,
foreign exchange rates, commodity prices and securities prices).

 

“Permitted Subordinated Debt” means unsecured indebtedness for borrowed money
owing by Borrower to Behringer Harvard Holdings LLC.  Borrower hereby covenants
and agrees with Administrative Agent and the Lenders that Borrower shall not
incur any indebtedness for borrowed money from any Affiliate unless such
indebtedness (i) is subordinate, by its terms, or caused to be made subordinate
by agreement approved by Administrative Agent, to the payment in full of the
Loan, and (ii) is not due and payable, in whole or in part, prior to the
maturity date of the Loan.

 

“Swap Termination Value” means, in respect of any one or more Swap Transactions,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Transactions, (a) for any date on or after the
date such Swap Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Transactions,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Transactions (subject
to the reasonable approval of Administrative Agent).

 

“Swap Transaction” means, with respect to any Person, any agreement, whether or
not in writing, relating to any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond, note or bill option, interest rate option, forward
foreign exchange transaction, cap, collar or floor transaction, currency swap,
cross-currency rate swap, swap option currency option or any other, similar
transaction (including any option to enter into any of the foregoing) or any
combination of the foregoing, and, unless the context otherwise clearly
requires, any form of master agreement published by the International Swaps and
Derivatives Association, Inc., or any other master agreement, entered into by
such Person, together with any related schedules, as amended, supplemented,
superseded or replaced from time to time, relating to or governing any or all of
the foregoing.

 

7

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Test Date” shall mean, the last date of each calendar quarter (i.e., every
December 31st, March 31st, June 30th and September 30th) during the term of the
Loan.

 

3.2   INTEREST RATE. Notwithstanding the provisions in the Credit Agreement or
other Loan Documents to the contrary, Borrower will no longer have the option to
request or require that the Loan accrue interest with respect to the Base Rate
or LIBOR Rate. All references in the Loan Agreement to the terms “Base Rate”
shall mean and refer to the “LIBOR Daily Rate” as defined herein.  If for any
reason on the date for determining the LIBOR Daily Rate, Administrative Agent
shall determine that any of the circumstances or events described in Sections
1.7.4 and 1.7.5 of the Credit Agreement exist, then Administrative Agent shall
promptly give to Borrower telephonic notice (confirmed as soon as practicable in
writing) of such events or circumstances.  After receipt of such notice and
during the existence of such events or circumstances, the interest rate
applicable to the outstanding principal balance of the Loan shall be determined
based upon an alternate index selected by Administrative Agent, in its sole
discretion, reasonably comparable to that of the BBA LIBOR Daily Rate, intended
to generate a return substantially the same as the LIBOR Daily Rate (based upon
the most recently reported or ascertainable BBA LIBOR Daily Rate as determined
by Administrative Agent).

 

3.3   NO FURTHER ADVANCES OR LETTERS OF CREDIT; NO REVOLVING FEATURE. 
Notwithstanding the provisions of the Credit Agreement, (i) no further Advances
of the Loan will be made by Lenders and no LCs will be issued by Issuing Bank
after the date of this Third Amendment, and (ii) amounts borrowed and repaid by
Borrower may not be reborrowed by Borrower.

 

3.4   LC FEE.  Section 1.10(j) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(j)    LC Fee.   Borrower shall pay to the Administrative Agent for the account
of each Lender in accordance with its Pro Rata Share a LC fee for such LC equal
to the greater of (i) 3.50% per annum times the daily maximum amount available
to be drawn under the LC, or (ii) $500.  Such fee shall be due and payable,
quarterly, in advance, commencing on the date the LC is issued by Issuing Bank
and on the same day of each third calendar month thereafter until the LC
expiration date.

 

8

--------------------------------------------------------------------------------


 

3.5           QUARTERLY PRINCIPAL PAYMENTS.  Section 1.12 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

1.12         Payment Schedule and Maturity Date.  The entire principal balance
of the Loan then unpaid and all accrued interest then unpaid shall be due and
payable in full on the Maturity Date.  Accrued unpaid interest shall be due and
payable on the first (1st) day of the first (1st) calendar month after the
Closing Date and on the same day of each succeeding calendar month thereafter
until all principal and accrued interest owing on the Loan shall have been fully
paid and satisfied.  Borrower agrees that on November 17, 2008, and on each of
February 1, 2009, May 1, 2009 and August 1, 2009 thereafter, Borrower will pay
to Administrative Agent, for the ratable benefit of the Lenders, a principal
payment in the amount of $400,000.

 

3.6           FINANCIAL COVENANTS.  Section 2.16 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

2.16         Financial Covenants.  Borrower hereby covenants and agrees with
Administrative Agent and the other Lenders as follows:

 

(a)           Minimum Net Worth.   As of each Test Date during the term of the
Loan, Borrower shall have a Net Worth of not less than $30,000,000; and

 

(b)           Minimum Liquidity.  As of each Test Date during the term of the
Loan, Borrower shall have Liquid Assets at least equal to $3,000,000; and

 

(c)           Liabilities/Assets.  As of each Test Date during the term of the
Loan, the ratio (expressed as a percentage) of all Liabilities of Borrower to
all Assets of Borrower shall not be greater than seventy-five percent (75%).

 

4.             WAIVER AND AGREEMENT.  To the extent that Borrower failed to
satisfy the financial covenants in Section 2.16 of the Credit Agreement for the
calendar quarters ending on September 30, 2008 and December 31, 2008,
Administrative Agent, on behalf of the Lenders, hereby waives compliance by
Guarantor of such financial covenants for such calendar quarters.  For purposes
of determining the value of Borrower’s Assets, Borrower will obtain, within 90
days after the date of this Agreement, Current Appraisals (as defined above) for
all real property which is owned, in whole or in part, by Borrower .

 

5.             REPRESENTATIONS. Borrower and Subsidiary Guarantor each hereby
severally represents and warrants to Administrative Agent and the Lenders that
(a) to the best of  such party’s knowledge, the execution and delivery of this
Third Amendment does not contravene, result in a breach of or constitute a
default under any deed of trust, loan agreement, indenture or other contract or
agreement to which it is a party or by which it or any of the

 

9

--------------------------------------------------------------------------------


 

properties of it may be bound; (b) this Third Amendment constitutes the legal,
valid and binding obligation of such party enforceable in accordance with its
terms, subject to the limitations of equitable principles and bankruptcy,
insolvency, debtor relief or other similar laws affecting generally the
enforcement of creditors’ rights; (c) the execution and delivery of, and
performance under this Third Amendment are within such party’s power and
authority without the joinder or consent of any other party and have been duly
authorized by all requisite action and are not in contravention of law or the
provisions of any organizational documents governing such party or of any
indenture, agreement or undertaking to which Borrower or Subsidiary Guarantor,
as applicable, is a party or by which it is bound; and (d) to the knowledge of
such party, there exists no uncured default under any Loan Document.

 

6.             RATIFICATION.  The parties to this Third Amendment agree that the
terms and provisions of this Third Amendment shall modify and supersede all
inconsistent terms and provisions of the Credit Agreement and, except as
expressly modified and superseded by this Third Amendment, the terms and
provisions of the Credit Agreement are ratified and confirmed and shall continue
in full force and effect.  The liens, security interests, collateral assignments
and financing statements in respect of the Loan are hereby ratified and
confirmed as valid, subsisting and continuing to secure the Loan Documents. 
Nothing herein shall in any manner diminish, impair or extinguish the Note or
any of the Obligations. Borrower and Subsidiary Guarantor hereby ratify and
acknowledge that the Loan Documents are valid, subsisting and enforceable and
agree and warrant that there are no offsets, claims or defenses with respect to
any of the Obligations.

 

7.             CONSENT AND RATIFICATION. Subsidiary Guarantor hereby
unconditionally and irrevocably acknowledges and agrees that the Guaranty and
Subsidiary Guarantor’s obligations, covenants, agreements and duties thereunder
remain in full force and effect, notwithstanding the modification of the Credit
Agreement effected hereby.  Subsidiary Guarantor hereby unconditionally and
irrevocably ratifies, reaffirms and confirms the Guaranty and its obligations
thereunder.

 

8.             RELEASE OF USURY CLAIMS. Borrower and Subsidiary Guarantor each
hereby releases Administrative Agent and the Lenders and their successors and
assigns, from all claims, demands, liabilities, rights of offsets, defenses and
causes of action which Borrower and/or Subsidiary Guarantor may be entitled to
assert (although no such claims are known to exist) against Administrative Agent
and the Lenders in respect of the Note, the Credit Agreement and the other Loan
Documents for any reason whatsoever, including without limitation, by reason of
Lenders’ contracting, charging or receiving for the use, forbearance or
detention of money, interest on the loan evidenced by the Note prior to the
execution of this Third Amendment in excess of that permitted to be charged to
Borrower or Subsidiary Guarantor under applicable law.

 

9.             COUNTERPARTS.  This Third Amendment may be executed in any number
of counterparts with the same effect as if all parties hereto had signed the
same document.  All such counterparts shall be construed together and shall
constitute one instrument, but in making proof hereof it shall only be necessary
to produce one such counterpart.

 

10

--------------------------------------------------------------------------------


 

10.           BINDING EFFECT.  The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto, their representatives,
successors and assigns.

 

11.           APPLICABLE LAW.  This Third Amendment shall be construed in
accordance with the laws of the State of Texas and the laws of the United States
applicable to transactions in the State of Texas.

 

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

11

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

BEHRINGER HARVARD SHORT-TERM

 

OPPORTUNITY FUND I LP, a Texas limited

 

partnership

 

 

 

By:

Behringer Harvard Advisors II LP, a Texas

 

 

limited partnership, its general partner

 

 

 

 

 

By:

Harvard Property Trust, LLC, a
Delaware limited liability company,
its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

Gerald J. Reihsen, III

 

 

Title:

Executive Vice President

 

STATE OF TEXAS

 

§

 

 

§

COUNTY OF DALLAS

 

§

 

The foregoing instrument was acknowledged before me this          day of
November, 2008, by Gerald J. Reihsen, III, Executive Vice President of Harvard
Property Trust, LLC, a Delaware limited liability company, general partner of
Behringer Harvard Advisors II LP, a Texas limited partnership, general partner
of Behringer Harvard Short-Term Opportunity Fund I, LP, a Texas limited
partnership, on behalf of said partnerships and company.

 

WITNESS my hand and official seal.

 

(SEAL)

 

 

Notary Public, State of Texas

 

 

 

Notary’s Printed Name:

 

 

 

Notary’s Commission Expires:

 

 

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

Jamison L. Fox

 

Title:

Vice President

 

STATE OF TEXAS

 

§

 

 

§

COUNTY OF DALLAS

 

§

 

The foregoing instrument was severally acknowledged before me this           
day of November, 2008, by Jamison L. Fox, Vice President of Bank of America,
N.A., a national banking association, on behalf of said association.

 

WITNESS my hand and official seal.

 

(SEAL)

 

 

Notary Public, State of Texas

 

 

 

 

 

Notary’s Printed Name

 

 

 

Notary’s Commission Expires:

 

 

 

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTOR:

 

 

 

BEHRINGER HARVARD 250/290 CARPENTER LP, a
Texas limited partnership

 

 

 

By:

Behringer Harvard 250/290 Carpenter GP, LLC, a

Texas limited liability company, its general partner

 

 

 

 

 

By:

 

 

 

Name:

Gerald J. Reihsen, III

 

 

Title:

Secretary

 

 

STATE OF TEXAS

 

§

 

 

§

COUNTY OF DALLAS

 

§

 

The foregoing instrument was acknowledged before me this              day of
November, 2008, Gerald J. Reihsen, III, Secretary of Behringer Harvard 250/290
Carpenter GP, LLC, a Texas limited liability company, general partner of
Behringer Harvard 250/290 Carpenter LP, a Texas limited partnership, on behalf
such partnership and company.

 

Witness my hand and official seal.

 

 

 

 

Notary Public, State of Texas

 

 

 

My commission expires:

 

 

--------------------------------------------------------------------------------